 Fill in this information to identify the case:

 Debtor 1: Barbara A. Caveslio

 Debtor 2 :
 (Spouse, if filing)

 United States Bankruptcy Court for the Northern District of Ohio, Western Division

 Case number: 13-32556 maw


Form 4100N
Notice of Final Cure Payment                                                                                                           10/15

File a separate notice for each creditor.
According to Bankruptcy Rule 3002.1(f), the trustee gives notice that the amount required to cure the prepetition default in the claim
below has been paid in full and the debtor(s) have completed all payments under the plan.



 Part 1:      Mortgage Information

                                                                                                            Court claim no. (if known): 4
 Name of creditor:               MTGLQ Investors, L.P.
                                 Shellpoint Mortgage Servicing


 Last 4 digits of any number you use to identify the debtor’s account:           1188

 Property address:                      208 Pemberville Rd., Woodville, OH 43469
                                        Number/ Street / City / State / Zip


Part 2:         Cure Amount


 Total cure disbursements made by the trustee

  a. Allowed prepetition arrearage: Per Plan, Paragraph 3.B. this 4-1 Claim was to be paid in full through              a) $ 32,229.98 + 8.875%
      Plan, pro rata
  b. Prepetition arrearage paid by the trustee: (Principal and Interest )                                               b) $32,229.98- Principal
                                                                                                                          8,561.74 - Interest

  c. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c):                    c) $ 45.00

  d. Amount of postpetition fees, expenses, and charges recoverable under Bankruptcy Rule 3002.1(c) and
      paid by the trustee:                                                                                              d) $ 45.00

  e. Allowed postpetition arrearage:                                                                                    e) $    .00

  f.   Postpetition arrearage paid by the trustee:                                                                      f) $    .00

  g. Total. Add lines b, d, and f.                                                                                      g) $ 40,836.72


 Part 3:        Postpetition Mortgage Payment

  Check one:
            Mortgage was paid in full through the trustee. Trustee paid a total of $40,836.72 in mortgage payments plus interest, as
  of the date of this Notice.


       Current monthly mortgage payment:                                                                            $    N/A
       The next postpetition payment is due on:                                         /     / 20    (N/A)
                                                                                      MM /   DD /    YYYY

      Mortgage is paid directly by the debtor(s).



Form 4100N                                                  Notice of Final Cure Payment                                              page 1


       13-32556-maw            Doc 68         FILED 10/18/18             ENTERED 10/18/18 17:50:32                       Page 1 of 7
Part 4:      A Response Is Required By Bankruptcy Rule 3002.1(g)



 Under Bankruptcy Rule 3002.1(g), the creditor must file and serve on the debtor(s), their counsel, and the trustee, within 21
 days after service of this notice, a statement indicating whether the creditor agrees that the debtor(s) have paid in full the
 amount required to cure the default and stating whether the debtor(s) have (i) paid all outstanding postpetition fees, costs,
 and escrow amounts due, and (ii) consistent with § 1322(b)(5) of the Bankruptcy Code, are current on all postpetition
 payments as of the date of the response. Failure to file and serve the statement may subject the creditor to further action of
 the court, including possible sanctions.

 To assist in reconciling the claim, a history of payments made by the trustee is attached to copies of this notice sent to the
 debtor(s) and the creditor.




                  /s/ ___ Elizabeth A. Vaughan
                  Signature, Standing Chapter 13 Trustee

 Trustee       Elizabeth A. Vaughan



 Address       316 N. Michigan St., Suite 501
               Toledo OH 43604



 Contact phone ( 4 1 9 ) 2 5 5 - 0 6 7 5




Form 4100N                                                 Notice of Final Cure Payment                                      page 2


    13-32556-maw            Doc 68        FILED 10/18/18              ENTERED 10/18/18 17:50:32                Page 2 of 7
                                                      CERTIFICATE OF SERVICE

I certify that on October 18, 2018, a true and correct copy of the TRUSTEE’S NOTICE OF FINAL CURE MORTGAGE PAYMENT was
served:

Via the court’s Electronic Case Filing System on these entities and individuals who are listed on the court’s Electronic Mail Notice List:

Patricia A. Kovacs, on behalf of Debtor(s), at patricia.a.kovacs@gmail.com

United States Trustee, at ustp.region09@usdoj.gov

And by regular U.S. mail, postage prepaid, on:

Barbara A. Caveslio
208 Pemberville Rd.
Woodville, OH 43469
Debtor

Shellpoint Mortgage Servicing
P.O. Box 10826
Greenville, SC 29603-0826
Claimant

AIS Portfolio Services, LP
P O Box 201347
Arlington TX 76006
On behalf of Claimant

                                                                                             /s/ Elizabeth A. Vaughan_________
                                                                                             Elizabeth A. Vaughan,
                                                                                             Standing Chapter 13 Trustee




 Form 4100N                                              Notice of Final Cure Payment                                         page 3


      13-32556-maw            Doc 68       FILED 10/18/18            ENTERED 10/18/18 17:50:32                   Page 3 of 7
      DISBURSEMENTS                                                          CASE NUMBER           1332556
      through 10/18/2018                                                              DEBTOR       CAVESLIO, BARBARA A.
Ref                                Proc          Source/Payee or                                                  Trans      Principal     Interest
No    Claim Class       Date      Period       Creditor Check Name             Transaction              Check #   Total      Amount        Portion

 3     004     1     09.25.2018   18_09    SHELLPOINT MORTGAGE SERV Prewritten Check/Computer     1149098         1,406.32     1,396.00        10.32
Cleared:10.03.2018     Posted:09.25.2018 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     08.31.2018   18_08    SHELLPOINT MORTGAGE SERV System Disbursement           1148631         1,345.81     1,305.85        39.96
Cleared:09.25.2018     Posted:08.31.2018 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     06.29.2018   18_06    SHELLPOINT MORTGAGE SERV System Disbursement           1142189           742.84       717.55        25.29
Cleared:08.01.2018     Posted:06.29.2018 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     05.31.2018   18_05    SHELLPOINT MORTGAGE SERV System Disbursement           1139044           881.60       850.02        31.58
Cleared:06.20.2018     Posted:05.31.2018 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     04.30.2018   18_04    SHELLPOINT MORTGAGE SERV System Disbursement           1135729           879.61       841.81        37.80
Cleared:05.30.2018     Posted:04.30.2018 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     03.29.2018   18_03    SHELLPOINT MORTGAGE SERV System Disbursement           1132312           800.89       631.01       169.88
Cleared:04.25.2018     Posted:03.29.2018 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     11.30.2017   17_11    SHELLPOINT MORTGAGE SERV System Disbursement           1119226           893.86       845.14        48.72
Cleared:12.26.2017     Posted:11.30.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     10.31.2017   17_10    SHELLPOINT MORTGAGE SERV System Disbursement           1115960           869.60       814.85        54.75
Cleared:11.21.2017     Posted:10.31.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     09.29.2017   17_09    SHELLPOINT MORTGAGE SERV System Disbursement           1112738           944.73       883.45        61.28
Cleared:10.18.2017     Posted:09.29.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     08.31.2017   17_08    SHELLPOINT MORTGAGE SERV System Disbursement           1109417         2,355.52     2,277.40        78.12
Cleared:09.19.2017     Posted:08.31.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     07.31.2017   17_07    SHELLPOINT MORTGAGE SERV System Disbursement           1105993           935.86       851.44        84.42
Cleared:08.24.2017     Posted:07.31.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     06.30.2017   17_06    SHELLPOINT MORTGAGE SERV System Disbursement           1102640           880.39       790.13        90.26
Cleared:07.26.2017     Posted:06.30.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     05.31.2017   17_05    SHELLPOINT MORTGAGE SERV System Disbursement           1099268           482.96       298.02       184.94
Cleared:06.21.2017     Posted:05.31.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     03.31.2017   17_03    SHELLPOINT MORTGAGE SERV System Disbursement           1092365           690.07       497.77       192.30
Cleared:04.24.2017     Posted:03.31.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     01.31.2017   17_01    SHELLPOINT MORTGAGE SERV System Disbursement           1084986           336.54       238.63        97.91
Cleared:02.22.2017     Posted:01.31.2017 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     12.29.2016   16_12    SHELLPOINT MORTGAGE SERV System Disbursement           1081206           347.98       248.23        99.75
Cleared:01.27.2017     Posted:12.29.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826


Date Printed       10/18/2018                                                          Ref Number = 3                                                  Page 1 of 3

                                    13-32556-maw           Doc 68     FILED 10/18/18         ENTERED 10/18/18 17:50:32                   Page 4 of 7
      DISBURSEMENTS                                                          CASE NUMBER           1332556
      through 10/18/2018                                                             DEBTOR        CAVESLIO, BARBARA A.
Ref                                Proc          Source/Payee or                                                  Trans      Principal     Interest
No    Claim Class       Date      Period       Creditor Check Name            Transaction               Check #   Total      Amount        Portion

 3     004     1     11.30.2016   16_11    SHELLPOINT MORTGAGE SERV System Disbursement           1077819           665.07       458.79       206.28
Cleared:12.21.2016     Posted:11.30.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     09.30.2016   16_09    SHELLPOINT MORTGAGE SERV System Disbursement           1070269           365.66       260.59       105.07
Cleared:10.19.2016     Posted:09.30.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     08.31.2016   16_08    SHELLPOINT MORTGAGE SERV System Disbursement           1066479           361.34       254.39       106.95
Cleared:09.21.2016     Posted:08.31.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     07.29.2016   16_07    SHELLPOINT MORTGAGE SERV System Disbursement           1062290           354.86       246.09       108.77
Cleared:08.23.2016     Posted:07.29.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     06.30.2016   16_06    SHELLPOINT MORTGAGE SERV System Disbursement           1058430           359.78       249.17       110.61
Cleared:07.20.2016     Posted:06.30.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     05.31.2016   16_05    SHELLPOINT MORTGAGE SERV System Disbursement           1054223           672.48       557.74       114.74
Cleared:06.24.2016     Posted:05.31.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     04.29.2016   16_04    SHELLPOINT MORTGAGE SERV System Disbursement           1050015           666.91       548.12       118.79
Cleared:05.24.2016     Posted:04.29.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     03.31.2016   16_03    SHELLPOINT MORTGAGE SERV System Disbursement           1045967         1,389.52     1,135.14       254.38
Cleared:04.20.2016     Posted:03.31.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     01.29.2016   16_01    SHELLPOINT MORTGAGE SERV System Disbursement           1036990         1,805.20     1,579.01       226.19
Cleared:02.23.2016     Posted:01.29.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     12.30.2015   15_12    SHELLPOINT MORTGAGE SERV System Disbursement           1032821           190.42          0.00      190.42
Cleared:01.21.2016     Posted:12.30.2015 P.O. BOX 10826   GREENVILLE SC 29603-0826

 3     004     1     10.30.2015   15_10    CITIMORTGAGE INC           System Disbursement         1021056         1,338.69     1,045.49       293.20
Cleared:12.02.2015     Posted:10.30.2015 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     08.31.2015   15_08    CITIMORTGAGE INC           System Disbursement         1011167           730.69       579.80       150.89
Cleared:09.18.2015     Posted:08.31.2015 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     07.31.2015   15_07    CITIMORTGAGE INC           System Disbursement         1006275         1,930.01     1,766.06       163.95
Cleared:08.24.2015     Posted:07.31.2015 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     06.30.2015   15_06    CITIMORTGAGE INC           System Disbursement         1001028           686.50       407.80       278.70
Cleared:07.24.2015     Posted:06.30.2015 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     05.29.2015   15_05    CITIMORTGAGE INC           System Disbursement         402368            222.18          0.00      222.18
Cleared:06.25.2015     Posted:05.29.2015 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     03.31.2015   15_03    CITIMORTGAGE INC           System Disbursement         391243          1,839.15     1,659.91       179.24
Cleared:04.24.2015     Posted:03.31.2015 P O BOX 688971   DES MOINES IA 50368-8971


Date Printed       10/18/2018                                                          Ref Number = 3                                                  Page 2 of 3

                                    13-32556-maw           Doc 68     FILED 10/18/18         ENTERED 10/18/18 17:50:32                   Page 5 of 7
      DISBURSEMENTS                                                           CASE NUMBER           1332556
      through 10/18/2018                                                               DEBTOR       CAVESLIO, BARBARA A.
Ref                                Proc          Source/Payee or                                                       Trans       Principal     Interest
No    Claim Class       Date      Period       Creditor Check Name              Transaction              Check #       Total       Amount        Portion

 3     004     1     02.27.2015   15_02    CITIMORTGAGE INC           System Disbursement          385550                689.70        506.71       182.99
Cleared:03.30.2015     Posted:02.27.2015 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     01.30.2015   15_01    CITIMORTGAGE INC           System Disbursement          379998                679.73        330.95       348.78
Cleared:02.27.2015     Posted:01.30.2015 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     12.30.2014   14_12    CITIMORTGAGE INC           System Disbursement          373889                207.54           0.00      207.54
Cleared:01.23.2015     Posted:12.30.2014 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     10.31.2014   14_10    CITIMORTGAGE INC           System Disbursement          362098               1,374.67       989.17       385.50
Cleared:11.24.2014     Posted:10.31.2014 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     08.29.2014   14_08    CITIMORTGAGE INC           System Disbursement          349453                704.65        508.14       196.51
Cleared:09.26.2014     Posted:08.29.2014 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     07.31.2014   14_07    CITIMORTGAGE INC           System Disbursement          342713                677.74        477.70       200.04
Cleared:08.25.2014     Posted:07.31.2014 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     06.30.2014   14_06    CITIMORTGAGE INC           System Disbursement          335737                659.91        456.49       203.42
Cleared:07.25.2014     Posted:06.30.2014 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     05.30.2014   14_05    CITIMORTGAGE INC           System Disbursement          328581                710.15        503.01       207.14
Cleared:06.27.2014     Posted:05.30.2014 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     04.30.2014   14_04    CITIMORTGAGE INC           System Disbursement          320874                703.97        493.18       210.79
Cleared:05.22.2014     Posted:04.30.2014 P O BOX 688971   DES MOINES IA 50368-8971

 3     004     1     03.31.2014   14_03    CITIMORTGAGE INC           System Disbursement          313025               6,010.62     3,729.23     2,281.39
Cleared:04.23.2014     Posted:03.31.2014 P O BOX 688971   DES MOINES IA 50368-8971




                                                                     Total Principal                               32,229.98
                                                                     Total Interest                                 8,561.74
                                                                     Total                                         40,791.72




Date Printed       10/18/2018                                                           Ref Number = 3                                                       Page 3 of 3

                                    13-32556-maw           Doc 68     FILED 10/18/18          ENTERED 10/18/18 17:50:32                        Page 6 of 7
      DISBURSEMENTS                                                            CASE NUMBER            1332556
      through 10/18/2018                                                                DEBTOR        CAVESLIO, BARBARA A.
Ref                                Proc          Source/Payee or                                                   Trans       Principal     Interest
No    Claim Class       Date      Period       Creditor Check Name               Transaction           Check #     Total       Amount        Portion

11    004F-1   1     09.25.2018   18_09    SHELLPOINT MORTGAGE SERV Prewritten Check/Computer        1149099           15.37         15.37        0.00
Cleared:10.03.2018     Posted:09.25.2018 P.O. BOX 10826   GREENVILLE SC 29603-0826

11    004F-1   1     11.30.2016   16_11    SHELLPOINT MORTGAGE SERV System Disbursement              1077815           29.63         29.63        0.00
Cleared:12.21.2016     Posted:11.30.2016 P.O. BOX 10826   GREENVILLE SC 29603-0826




                                                                      Total Principal                              45.00
                                                                      Total Interest                                0.00
                                                                      Total                                        45.00




Date Printed       10/18/2018                                                            Ref Number = 11                                                 Page 1 of 1

                                    13-32556-maw           Doc 68      FILED 10/18/18           ENTERED 10/18/18 17:50:32                  Page 7 of 7
